           Case 1:20-cv-00608-NONE-SAB Document 7 Filed 06/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    FAYEDA ABDULLAH ALAWI, et al.,                       Case No. 1:20-cv-00608-NONE-SAB

12                   Plaintiff,                            ORDER REQUIRING PLAINTIFFS TO
                                                           FILE NOTICE OF STATUS OF SERVICE
13            v.

14    U.S. CITIZENSHIP AND IMMIGRATION                     THREE DAY DEADLINE
      SERVICES (USCIS), et al.,
15
                     Defendants.
16

17
              This action was filed on April 28, 2020. On April 29, 2020, a scheduling order issued
18
     setting the mandatory scheduling conference for July 28, 2020. As of this date, Plaintiffs have
19
     not filed proof of service of the summons and complaint. See ECF No. 5-1 at 2.
20
              Accordingly, IT IS HEREBY ORDERED that, within three (3) days of the date of entry
21
     of this order, Plaintiffs shall file notice of the status of service on the defendants in this action.
22
     Plaintiffs are advised that failure to comply with this order may result in the issuance of sanction,
23
     up to and including dismissal of this action.
24

25 IT IS SO ORDERED.

26
     Dated:     June 22, 2020
27                                                         UNITED STATES MAGISTRATE JUDGE

28


                                                       1
